NOT FOR PUBLICATION


                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                   :
UNITED STATES OF AMERICA           :
                                   :         Case No.: 2:18-cr-00224-BRM-2
            v.                     :
                                   :               OPINION
DANIEL ZUNIGA                      :
                                   :
                  Defendant.       :
                                   :

MARTINOTTI, DISTRICT JUDGE

        Before this Court is Defendant Daniel Zuniga’s (“Zuniga”) Second Motion to Dismiss the

Superseding Indictment for Violation of Speedy Trial (ECF No. 71). Zuniga filed a certification (ECF

No. 71-1) and filed both a brief and a second certification under seal via e-mail on March 17, 2020.

The United States also filed a brief under seal via e-mail on March 17, 2020. Having reviewed the

parties’ submissions1 filed in connection with this matter and having declined to hear oral argument, for

the reasons set forth below and for good cause having been shown, Zuniga’s motion is DENIED.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        When, as here, a “defendant claims a violation of the Speedy Trial Act, 18 U.S.C. § 3161, the

dates of the proceedings are critical to evaluating [a] defendant’s” claim. United States v. Miles, 290

F.3d 1341, 1345 n.1 (3d Cir. 2002); see also United States v. Parker, 508 F.3d 434, 436 (7th Cir. 2007)

(“Certain pretrial dates and events are important to our resolution of [a defendant’s] Speedy Trial Act

claim.”); United States v. Nixon, 634 F.2d 306, 307 (5th Cir. 1981) (“In order to understand the speedy

trial issue, the dates upon which certain events transpired are important.”).


1    The United States’ request, dated March 23, 2020 and filed under seal via e-mail, to file an
     additional brief is DENIED. Zuniga’s request, dated March 23, 2020 and filed under seal via e-
     mail, for this “Court to rule on the issue of mandatory dismissal [under the Speedy Trial] Act
     forthwith” is GRANTED.
       On March 23, 2018, Zuniga was arrested pursuant to a warrant, had an initial appearance before

a magistrate judge, waived a preliminary hearing, and was ordered detained pending trial. (ECF Nos.

5, 7 & 8.) On September 21, 2018, Zuniga moved for a hearing pursuant to Franks v. Delaware, 438

U.S. 154 (1978), and for other assorted relief. (ECF No. 22.) The parties traded letters concerning

whether the Franks motion was procedurally appropriate. (ECF Nos. 23, 24, & 25.)

       With the Franks motion still pending, the grand jury returned a seven-count superseding

indictment against Zuniga and co-defendant Luis Vega (“Co-Defendant”) on October 31, 2018.2 (ECF

No. 28.) The Court arraigned Zuniga on these charges on November 11, 2018. (ECF Nos. 28 & 31.)

On March 18, 2019, the United States suggested this superseding indictment mooted Zuniga’s Franks

motion, and asked the Court to grant Zuniga leave to renew any motions at a later time to be

determined in a subsequent briefing schedule. (ECF No. 40.) The same day, the Court agreed and

denied the Franks motion as moot. (ECF No. 42.)

       Zuniga moved on June 7, 2019 to dismiss the superseding indictment due to a violation of the

Speedy Trial Act. (ECF No. 54.) The parties presented oral argument on September 23, 2019. (ECF

No. 58.) The Court denied Zuniga’s motion on September 30, 2019. See United States v. Zuniga,

Crim. No. 18-224, 2019 WL 4745276, at *4 (D.N.J. Sept. 30, 2019). Zuniga moved for reconsideration

on October 5, 2019. (ECF No. 63.) On January 8, 2020, the Court granted Zuniga’s motion for

reconsideration, vacated its earlier decision, and again adjudicated Zuniga’s initial motion to dismiss.

See United States v. Zuniga, Crim. No. 18-224, 2020 WL 94830, at *5 (D.N.J. Jan. 8, 2020).

       On reconsideration, the Court refused to consider one of Zuniga’s arguments (the “Felton

argument”3) because Zuniga presented it for the first time at oral argument. See id. at *4. Zuniga’s

Felton argument contended that, under Felton, the Speedy Trial Act did not exclude the time between

2   Only four of those counts charge Zuniga. (ECF No. 28.) Although labeled a “superseding”
    indictment, this is the first indictment to charge Zuniga. An earlier indictment charged only Co-
    Defendant. (ECF No. 16.)

3   See United States v. Felton, 811 F.2d 190, 195 (3d Cir. 1987).
the conclusion of briefing on the Franks motion through the Court’s March 18, 2019 order denying the

Franks motion as moot. (ECF No. 63-1, at 11-12.) The Court assumed without deciding that the

Franks motion tolled all Speedy Trial Act time between the date Zuniga filed the Franks motion and

the date the Court denied it, found the Speedy Trial Act time had not expired, and again denied

Zuniga’s motion to dismiss. See Zuniga, 2020 WL 94830, at *4-5.

       Although the Court declined to consider the Felton argument, the Court expressly stated,

“Nothing in this opinion prohibits Zuniga from filing another motion to dismiss in order to present his

Felton argument in a manner that allows the United States an adequate opportunity both to research the

issue and properly respond.” Id. at *4 n.4. On January 13, 2020, Zuniga filed this second motion to

dismiss, raising the Felton argument. (ECF No. 71.)

II.    DECISION

       Zuniga argues the time for trial under the Speedy Trial Act has expired. The Court previously

determined the Speedy Trial Act time had not expired, subject to the Court’s assumption that the time

before March 18, 2019 was excludable from the Speedy Trial Act calculations. Zuniga’s motion

challenges that assumption. With the benefit of full briefing from both Zuniga and the United States,

cf. Zuniga, 2020 WL 94830, at *4, the Court now finds that the time prior March 18, 2019 is excluded

from the Speedy Trial Act calculations.

       The Speedy Trial Act requires that a defendant’s trial begin “within seventy days from the filing

date (and making public) of the information or indictment, or from the date the defendant has appeared

before a judicial officer of the court in which such charge is pending, whichever date last occurs.” 18

U.S.C. § 3161(c)(1). However, the statute excludes numerous time periods from this 70-day period.

See id. § 3161(h).

       The relevant exclusion here concerns “delay resulting from any pretrial motion, from the filing

of the motion through the conclusion of the hearing on, or other prompt disposition of, such motion.”

Id. § 3161(h)(1)(D). “[I]f the court does not hold a hearing,” on a motion, this provision “excludes the
period from the filing of the motion until the parties complete the submissions necessary for the court

to reach a decision.” Felton, 811 F.2d 195. This statutory exclusion is “designed to exclude all time

that is consumed in placing the trial court in a position to dispose of a motion.” Henderson v. United

States, 476 U.S. 321, 331 (1986). Accordingly, the provision “excludes time after a hearing has been

held where a district court awaits additional filings from the parties that are needed for proper

disposition of the motion.” Id.; see also Felton, 811 F.2d at 195 (holding that the statutory provision

“excludes any time following the hearing that is required for filing briefs and additional materials

necessary for proper disposition of the motion”).

        In Zuniga’s case, the time before March 18, 2019 is excluded because the “the parties” had not

yet “complete[d] the submissions necessary for the court to reach a decision,” on Zuniga’s Franks

motion until the United States filed its suggestion of mootness on March 18, 2019. Felton, 811 F.2d at

195. Therefore, the Court was not “in a position to dispose of a motion” until March 18, 2019.

Henderson, 476 U.S. at 331.

        Zuniga’s Franks motion sought two forms of relief: (1) judicial invalidation of the initial

complaint, and (2) Zuniga’s release from custody on other grounds. (ECF No. 22-1, at 17.) The return

of an indictment by a grand jury can cure deficiencies in an earlier-filed complaint. See Tailon v.

Warden, Moshnnon Valley Corr. Ctr., 629 F. App’x 298, 300 n.2 (3d Cir. 2015); United States v. Parker,

Civ. No. 03-6926, Crim. No. 00-315, 2006 WL 759689, at *4 (E.D. Pa. 2006). However, the impact of

the superseding indictment on Zuniga’s Franks motion is not immediately apparent, because the scope

of the relief Zuniga’s motion requested went beyond the mere invalidation of the complaint. (ECF No.

22-1, at 17.) Whether or not the parties or the Court actually expected further briefing concerning the

Franks motion,4 the return of a superseding indictment against Zuniga sufficiently changed the

circumstances surrounding Zuniga’s Franks motion such that the Court could not properly have

4   This is a hotly contested matter in this case. The Court previously noted that it would be “unable to
    resolve the factual dispute about whether the Court expected further briefing concerning the Franks
    motion.” Zuniga, 2020 WL 94830, at *4.
reached a decision on the Franks motion without further input. Cf. Felton, 811 F.2d at 195. Only when

the United States suggested that the Court deny Zuniga’s Franks motion as moot, with leave to file a

renewed motion as appropriate, would the Court have been able to take action on the Franks motion.

Accordingly, “the parties” had not yet “complete[d] the submissions necessary for the court to reach a

decision,” on Zuniga’s Franks motion until the United States’ filing on March 18, 2019. Felton, 811

F.2d at 195. Time before that date is therefore excludable under the Speedy Trial Act. See id.

       This Court previously determined that if the time before March 18, 2019 is excludable from the

Speedy Trial Act calculation, then the time for trial has not expired. See Zuniga, 2020 WL 94830, at *2.

No new time has accrued against the Speedy Trial Act limitations since that determination. (ECF Nos.

65 & 76.) Because the court has denied Zuniga’s motion in this decision. The Court need not decide

whether such a dismissal would occur with or without prejudice or Zuniga’s custody status.

III.   CONCLUSION

       For the reasons set forth above, Zuniga’s Second Motion to Dismiss for Violation of the Speedy

Trial Act is DENIED. An appropriate order accompanies this opinion.

                                                    /s/ Brian R. Martinotti
                                                    HON. BRIAN R. MARTINOTTI
                                                    UNITED STATES DISTRICT JUDGE

       Dated: March 30, 2020
